Citation Nr: 1732318	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1957 to January 1959, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the May 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2016).  He also submitted additional evidence at his hearing and, as his substantive appeal was received in May 2014, a waiver of AOJ consideration of such evidence is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider the entirety of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As an initial matter, the Board observes that the Veteran's complete service treatment records (STRs) have not been associated with the record.  Specifically, in November 2011, the AOJ issued a formal finding of unavailability related to the Veteran's active duty records; however, there has been no such finding in regard to the Veteran's Reserve records.  In this regard, in his initial reports regarding his military service, the Veteran mistakenly failed to indicate his Reserve service (see September 2011 Questionnaire About Military Service); however, in June 2016, he submitted an updated Questionnaire About Military Service in which he reported his Reserve service.  There is no indication in the record that the AOJ attempted to secure any records associated with the Veteran's Reserve service.  As such, the Board finds that remand is required so efforts may be made to secure the Reserve STRs.   

Remand is also required for procurement of an addendum opinion.  In October 2011, a VA examiner reviewed the available record, examined the Veteran, and diagnosed bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  The examiner noted the Veteran's reports of exposure to excessive noise in service, including from basic training, working with a meat cutter, and during his Reserve service when he reported exposure to "hazardous noise from 105 and 155MM cannons [in] close proximity, without any ear protection[,]" but she nevertheless opined that it was less likely than not that the Veteran's hearing loss was related to his military service.  In support thereof, she noted there was a lack of hazardous noise exposure while on "ACTIVE DUTY (emphasis in original)" and the delayed onset between the Veteran's active service and the onset of his hearing loss.  

However, it does not appear that the examiner considered whether the Veteran's exposure to excessive noise during his Reserve service (either active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA)) may be the source of his hearing loss.  Indeed, the term "active military, naval, or air service" includes:  (1) active duty; (2) ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  VA General Counsel Opinions reflect that the term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 4-2002; VAOPGCPREC 8-2001.  Thus, it is possible for the Veteran to establish entitlement to service-connection for hearing loss based on external trauma, such as noise exposure, during ACDUTRA or INACDUTRA Reserve service.  Additionally, the Board finds the opinion is internally inconsistent as the examiner acknowledges the exposure to excessive noise during active service (i.e., artillery fire during basic training and exposure to meat grinding machines), but subsequently cited a lack of in-service noise exposure to support her opinion.  Thus, the Board finds the opinion is inadequate for appellate review and an addendum opinion must be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the Board notes that the Veteran has also submitted an April 2017 opinion from his private physician, Dr. B.S., in which he opined the Veteran's hearing loss was "related to his military service in the artillery division."  Unfortunately, as Dr. B.S. failed to provide any rationale to support his opinion, it is also inadequate for appellate review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete Reserve records through any appropriate source.  The efforts undertaken should be documented together with the responses received.  If complete Reserve records cannot be obtained, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim, to include any copies of his Reserve records that he has in his possession.  38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's October 2011 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his military service, to include both his active duty and Reserve service, to specifically include his exposure to artillery noise and heavy-duty meat cutting/grinding equipment therein. 

The examiner is advised that the opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's STRs.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




